 



Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 3, 2019,
is between TARONIS TECHNOLOGIES, INC., a company incorporated under the laws of
the State of Delaware (the “Company”), and each of the investors listed on the
Schedule of Buyers attached hereto (individually, a “Buyer” and collectively the
“Buyers”).

 

WITNESSETH

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), as to the Shares (as defined herein);
and (ii) a simultaneous private placement of Convertible Debentures and
underlying Conversion Shares (as defined herein) pursuant to Section 4(a)(2)
under the Securities Act, the Company desires to issue and sell to each Buyer,
and each Buyer, severally and not jointly, desires to purchase from the Company,
“Securities” of the Company as more fully described in this Agreement.

 

WHEREAS, the total dollar value of Shares that will be sold to the Buyer(s)
pursuant to this Agreement shall be $500,000 sold at a 20% discount to the
closing price of the Company’s common stock on the Trading Market on the day
immediately preceding the Closing Date (“Share Subscription Amount”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase $1,500,000 (“Convertible Debenture
Subscription Amount”) of convertible debentures in the form attached hereto as
“Exhibit B” (the “Convertible Debentures”), which may be convertible into shares
of the Company’s common stock, par value $0.001 (the “Common Stock”) (as
converted, the “Conversion Shares”) which shall be purchased upon the signing of
this Agreement (the “Closing”) for a total purchase price of $1,425,000 (the
“Purchase Price”) in the respective amounts set forth opposite each Buyer(s)
name on Exhibit A;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

 

WHEREAS, the Shares, Convertible Debentures and the Conversion Shares are
collectively referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1. DEFINITIONS. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

 1 

 

 

“Closing” means the closing of the purchase and sale of the Securities on the
Closing Date.

 

“Closing Date” means May 3, 2019.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the shares of common stock of the Company, par value $0.001
per share.

 

“DWAC” shall have the meaning ascribed to such term in Section 2(a).

 

“Exchange Act” or “1934 Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Fees” shall have the meaning ascribed to such term in Section 6(d).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Form 8-K” shall have the meaning ascribed to such term in Section 6(f).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means any of the following: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.

 

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Prospectus” means the base prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Buyer at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission File No. 333-230854 which registers the sale of the Shares and the
registration statement on Form S-3 or Form S-1, as applicable, which registers
the Conversion Shares for resale.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” means, collectively, all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material), including the exhibits
thereto and documents incorporated by reference therein, together with the
Prospectus and the Prospectus Supplement.

 

 2 

 

 

“Securities” means the Shares, the Convertible Debentures and the Conversion
Shares.

 

“Securities Act” or “1933 Act”) means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to each Buyer
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and
borrowing shares of Common Stock).

 

“Subscription Amount” means, as to each Buyer, the aggregate amount to be paid
for Shares or Convertible Debentures purchased hereunder as specified below such
Buyer’s name on the signature page of this Agreement in United States dollars
and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, New York Stock Exchange, or OTC Markets (or any successors to any
of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Corporate Stock Transfer, Inc, the current transfer agent
of the Company, with a mailing address of 3200 Cherry Creek South Drive, Suite
430, Denver, CO 80209, and any successor transfer agent of the Company.

 

2. PURCHASE AND SALE OF THE SHARES.

 

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Buyer(s)
agrees to purchase, up to an aggregate of $500,000 of Shares. The number of
Shares purchased by the Buyer(s) as set forth on the signature page hereto
executed by such Buyer(s) shall be made available for “Deposit/Withdrawal At
Custodian” (“DWAC”) settlement within two Trading Days of Closing. The Company
shall deliver to the Buyer its Shares as determined pursuant to Section 2(b),
and the Company and the Buyer shall deliver the other items set forth in Section
2(b) at the Closing. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 8 and 9 below, the Closing shall occur at the offices of
the counsel to the Company or such other location as the parties shall mutually
agree, including remotely by the electronic exchange of Transaction Documents.
On the Closing Date, the Company shall deliver to the Transfer Agent irrevocable
issuance instructions to issue the Shares registered in the Buyer(s)’ name and
address and released by the Transfer Agent directly to the Buyer(s) account(s);
simultaneously the Buyer(s) shall make payment therefor by wire transfer to the
Company.

 

 3 

 

 

(b) Deliveries.

 

(i) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Buyer the following:

 

(1) this Agreement, duly executed by the Company;

 

(2) the Company shall have provided each Buyer with the Company’s wire
instructions, on Company letterhead and executed by the Chief Executive Officer
or Chief Financial Officer;

 

(3) subject to the last sentence of Section 2(a), a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver on
an expedited basis via The Depository Trust Company Deposit or DWAC Shares equal
to each Buyer(s) Share Subscription Amount divided by the Per Share Purchase
Price, registered in the name of such Buyer;

 

(4) the Prospectus and the Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act); and

 

(ii) On or prior to the Closing Date, each Buyer shall deliver or cause to be
delivered to the Company the following:

 

(iii) this Agreement duly executed by such Buyer; and

 

(iv) such Buyer’s Share Subscription Amount.

 

3. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

 

(a) Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 8 and 9 below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company at each Closing, Convertible Debentures in amounts
corresponding with the Subscription Amount set forth opposite each Buyer’s name
on Schedule of Buyers attached as Exhibit A hereto.

 

(b) Closing Dates. The Closing of the purchase of Convertible Debentures by the
Buyers shall occur on the Closing Date.

 

(c) Form of Payment; Deliveries. Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) the Buyers shall deliver
in cash to the Company such aggregate proceeds for the Convertible Debentures to
be issued and sold to such Buyer at such Closing, minus the fees to be paid
directly from the proceeds of such Closing as set forth herein, and (ii) the
Company shall deliver to each Buyer, Convertible Debentures which such Buyer is
purchasing at such Closing in amounts indicated opposite such Buyer’s name on
Exhibit A, duly executed on behalf of the Company.

 

4. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a) Investment Purpose; Understandings or Arrangements. Such Buyer is acquiring
the Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Buyer’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Buyer understands that the Convertible Debentures and the
Conversion Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business and is
acquiring such Securities as principal for his, her or its own account, not as
nominee or agent, and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Buyer’s right to sell such
Securities pursuant to a registration statement or otherwise in compliance with
applicable federal and state securities laws).

 

 4 

 

 

(b) Accredited Investor Status. The Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 

(c) General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to the
knowledge of such Buyer, any other general solicitation or general
advertisement.

 

(d) Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Reliance on Exemptions. The Buyer understands that the Convertible
Debentures and the underlying Conversion Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Convertible
Debentures and underlying Conversion Shares.

 

(f) Access to Information. Each Buyer acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(g) Transfer or Resale. The Buyer understands that: (i) the Convertible
Debentures and the Conversion Shares have not been registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Buyer shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements, or (C) such Buyer provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the Securities Act, as
amended (or a successor rule thereto) (collectively, “Rule 144”), in each case
following the applicable holding period set forth therein; and (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder.

 

 5 

 

 

(h) Legends. The Buyer(s) agrees to the imprinting, so long as it is required by
this Section 4(f), of a restrictive legend on the Securities in substantially
the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THOSE SECURITIES INTO WHICH
THEY ARE CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES AND THOSE
SECURITIES INTO WHICH THEY ARE CONVERTIBLE HAVE BEEN ACQUIRED SOLELY FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

Certificates evidencing the Conversion Shares shall not contain any legend
(including the legend set forth above), (i) following any sale of such
Conversion Shares pursuant to an effective registration statement under the
Securities Act or pursuant to Rule 144, or (ii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Buyer
agrees that the removal of restrictive legend from certificates representing
Securities as set forth in this Section 4(f) is predicated upon the Company’s
reliance that the Buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

(i) Organization; Authority. Such Buyer is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Buyer of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Buyer. Each
Transaction Document to which it is a party has been duly executed by such
Buyer, and when delivered by such Buyer in accordance with the terms hereof,
will constitute the valid and legally binding obligation of such Buyer,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except,
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(k) Certain Trading Activities. The Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with the
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities) during
the period commencing as of the time that the Buyer first contacted the Company
or the Company’s agents regarding the specific investment in the Company
contemplated by this Agreement and ending immediately prior to the execution of
this Agreement by such Buyer.

 

 6 

 

 

(l) No Oral Representations. Such Buyer acknowledges and agrees that neither the
Company nor any other Person has made any oral representation or warranty as to
the Company or this Agreement.

 

(m) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(n) Residency. If such Buyer is an entity, such Buyer’s principal executive
offices are, and if such Buyer is a natural person, such Buyer’s principal
residence is, in the jurisdiction set forth immediately below such Buyer’s name
on the signature page hereto, and all communications between such Buyer and the
Company regarding the transactions contemplated by this Agreement took place
within or from the state of such principal executive offices or principal
residence.

 

(o) Brokers and Finders. No broker or finder has acted for the Buyer in
connection with its purchase of any of the Securities and no broker or finder is
entitled to any broker’s or finder’s fees or other commissions in connection
therewith based on agreements between the Buyer and any broker or finder.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein, in
which case they shall be accurate as of such date):

 

(a) Organization and Qualification. The Company is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it is
formed, and has the requisite power and authority to own its properties and to
carry on its business as now being conducted and as presently proposed to be
conducted. The Company is duly qualified as a foreign entity to do business and
is in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted by it makes such qualification necessary.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Securities have been duly authorized by the
Company’s Board of Directors or other governing body, as applicable, and (other
than (x) the filing with the SEC of the Prospectus Supplement (“Required
Filings”), no further filing, consent or authorization is required by the
Company, its Board of Directors or stockholders or other governing body. This
Agreement has been, and the other Transaction Documents to which it is a party
will be prior to the Closing, duly executed and delivered by the Company, and
each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.

 

(c) Issuance of Securities. The issuance of the Securities is duly authorized
and upon issuance in accordance with the terms of the Transaction Documents
shall be validly issued, fully paid and non-assessable and free from all Liens.

 

 7 

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities will not (i) result in a violation of the organizational
documents of the Company, or any capital stock or other securities of the
Company, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Trading
Market and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected.

 

(e) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the Required Filings), any Governmental Entity (as defined below) or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to its knowledge, an
“affiliate” (as defined in Rule 144 promulgated under the 1933 Act (or a
successor rule thereto) (collectively, “Rule 144”)) of the Company or any of its
Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities.

 

(g) No Integrated Offering. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the Convertible Debentures or Conversion Shares or
that would be integrated with the offer or sale of the Securities for purposes
of the rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

(h) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares may increase in certain circumstances. The Company further
acknowledges its obligation to issue the Conversion Shares upon conversion of
the Convertible Debentures in accordance with this Agreement, and the
Convertible Debentures is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.

 

 8 

 

 

(j) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all SEC Reports. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Reports, and none of the SEC
Reports, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Reports complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). The Company is not currently contemplating amending or restating any
of the financial statements (including, without limitation, any notes or any
letter of the independent accountants of the Company with respect thereto)
included in the SEC Reports (the “Financial Statements”), nor has the Company
been informed by its independent accountants that they recommend that the
Company amend or restate any of the Financial Statements.

 

(k) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, there has been no
Material Adverse Effect, nor any event or occurrence specifically affecting the
Company or its Subsidiaries that would be reasonably expected to result in a
Material Adverse Effect. Since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any material
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) made any material capital expenditures, individually or in the
aggregate, outside of the ordinary course of business. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge that any of their respective creditors intend to initiate involuntary
bankruptcy proceedings.

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur specific to the Company , any of its Subsidiaries or
any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that has not been publicly disclosed and would reasonably be expected to have a
Material Adverse Effect.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term under its Certificate of Incorporation,
any certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or any of its Subsidiaries or Bylaws or
their organizational charter, certificate of formation, memorandum of
association, articles of association, articles of incorporation or certificate
of incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
violations which would not reasonably be expected to have a Material Adverse
Effect. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and neither the Company nor any of its Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 

 9 

 

 

(n) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries
nor any director, officer, agent, employee, nor any other person acting for or
on behalf of the Company or any of its Subsidiaries (individually and
collectively, a “Company Affiliate”) have violated the U.S. Foreign Corrupt
Practices Act (the “FCPA) or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose, in violation of applicable law, of: (i) (A) influencing any act
or decision of such Government Official in his/her official capacity, (B)
inducing such Government Official to do or omit to do any act in violation of
his/her lawful duty, (C) securing any improper advantage, or (D) inducing such
Government Official to influence or affect any act or decision of any
Governmental Entity, or (ii) assisting the Company or its Subsidiaries in
obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.

 

(o) Equity Capitalization.

 

(i) Definitions:

 

(A) “Common Stock” means (x) the Company’s shares of common stock, par value
$0.001 per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 190,000,000 shares of
Common Stock, of which 24,674,425 are issued and outstanding and (B) 10,000,000
shares of preferred stock, of which none are outstanding.

 

(iii) Valid Issuance; Available Shares. All of such outstanding shares are duly
authorized and have been validly issued and are fully paid and nonassessable.

 

(iv) Existing Securities; Obligations. Except as disclosed in the SEC Reports:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens arising by
or through the Company or any Subsidiary; (B) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to this Agreement); (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (G) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.

 

 10 

 

 

(v) Organizational Documents. The Company has furnished to the Buyers or filed
with the SEC true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).

 

(p) Litigation. Except as disclosed in the SEC Reports or otherwise disclosed to
the Buyer(s), there is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Trading Market, public board, other Governmental
Entity, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, which would reasonably be expected to result in a Material
Adverse Effect. Without limitation of the foregoing, there has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries.
Neither the Company nor any of its Subsidiaries is the subject of any order,
writ, judgment, injunction, decree, determination or award of any Governmental
Entity that would reasonably be expected to result in a Material Adverse Effect.

 

(q) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(r) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Securities.

 

(s) Registration Eligibility. The Company is eligible to register the resale of
the Conversion Shares by the Buyers using Form S-1 or Form S-3 promulgated under
the 1933 Act.

 

(t) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs (“Sanctions Programs”) administered by the U.S. Office of
Foreign Assets Control (“OFAC”), including, without limitation, (i) Executive
Order 13224 of September 23, 2001 entitled, “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)); and any regulations contained in 31 CFR, Subtitle
B, Chapter V.

 

 11 

 

 

(u) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided or
made available to the Buyers regarding the Company and its Subsidiaries, their
businesses and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company or any of its
Subsidiaries, taken as a whole, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Buyer makes or has made any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in Section 4.

 

6. COVENANTS.

 

(a) Reporting Status. For the period beginning on the date hereof, and ending
six months after the date on which all the Debentures are no longer outstanding
(the “Reporting Period”), the Company shall use its best efforts to file on a
timely basis all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

(b) Use of Proceeds. Neither the Company nor any Subsidiary will, directly or
indirectly, use the proceeds of the transactions contemplated herein to repay
any loans to any insiders of the Company. Neither the Company nor any Subsidiary
will, directly or indirectly, use the proceeds of the transactions contemplated
herein, or lend, contribute, facilitate or otherwise make available such
proceeds to any Person (i) to fund, either directly or indirectly, any
activities or business of or with any Person that is identified on the list of
“specially designated nationals” and “blocker persons” maintained by OFAC, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of sanctions programs, or (ii) in any other manner
that will result in a violation of the FCPA.

 

(c) Listing. The Company shall use its best efforts to promptly secure the
listing or designation for quotation (as the case may be) of all of the Shares
and the underlying Conversion Shares on the Trading Market, subject to official
notice of issuance, and shall use reasonable efforts to maintain such listing or
designation for quotation (as the case may be) of all Shares and Conversion
Shares from time to time issuable under the terms of the Transaction Documents
on such Trading Market for the Reporting Period. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this Section
6(c).

 

(d) Fees. The Company shall pay to YA Global II SPV, LLC, an affiliate of the
lead Buyer (the “Subsidiary Fund”), a structuring fee of $15,000 (the “Fees”),
of which $10,000 has been paid and the balance shall be paid as a deduction from
the gross proceeds of the Closing.

 

(e) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement except the Buyer(s) obligation to not effect Short Sales, the
Company acknowledges and agrees that, subject to compliance with applicable
federal and state securities laws, the Securities may be pledged by a Buyer in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by a Buyer.

 

(f) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching all the material
Transaction Documents (including, without limitation, this Agreement (including
all attachments, the “8-K Filing”). From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
provided to any of the Buyer(s) by the Company or any of its Subsidiaries or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations with respect to the
transactions contemplated by the Transaction Documents under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyer(s) or any of their affiliates, on the other hand,
shall terminate. The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide any Buyer with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
except pursuant a specific request by such Buyer.

 

 12 

 

 

(g) Reservation of Shares. So long as any of the Convertible Debentures remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 300% of the
maximum number of shares of Common Stock issuable upon conversion of all the
Convertible Debentures then outstanding (assuming for purposes hereof that (x)
the Convertible Debentures are convertible at the Conversion Price then in
effect, and (y) any such conversion shall not take into account any limitations
on the conversion of the Convertible Debentures) (the “Required Reserve
Amount”); provided that at no time shall the number of shares of Common Stock
reserved pursuant to this Section 6(g) be reduced other than proportionally in
connection with any conversion and/or redemption, or reverse stock split. If at
any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserved Amount, the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations pursuant to the Transaction Documents, in the case of an
insufficient number of authorized shares, and recommending that stockholders
vote in favor of an increase in such authorized number of shares sufficient to
meet the Required Reserved Amount.

 

(h) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(i) No Short Sales. The Buyer hereby agrees that it shall not directly or
indirectly, engage in any Short Sales involving the Company’s securities during
the Reporting Period.

 

7. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices or
with the Transfer Agent (or at such other office or agency of the Company as it
may designate by notice to each holder of Securities), a register for the
Convertible Debentures in which the Company shall record the name and address of
the Person in whose name the Convertible Debentures have been issued (including
the name and address of each transferee), the amount of Convertible Debentures
held by such Person, and the number of Conversion Shares issuable upon
conversion of the Convertible Debentures held by such Person. The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

 

(b) Transfer Restrictions. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of a Buyer or in connection with a pledge
as contemplated herein, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Buyer under this Agreement.

 

 13 

 

 

(c) Principal Market Limitation. The Company shall not issue any shares of
Common Stock pursuant to the terms of this Agreement or the terms of the
Convertible Debenture if the issuance of such shares of Common Stock would
exceed the aggregate number of shares of Common Stock that the Company may issue
in compliance with the Company’s obligations under the rules or regulations of
the Nasdaq Capital Market (“Trading Market”) (the number of shares which may be
issued without violating such rules and regulations, the “Exchange Cap”), except
that such limitation shall not apply in the event that the Company (A) obtains
the approval of its stockholders as required by the applicable rules of the
Trading Market for issuances of shares of Common Stock in excess of such amount
or (B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Buyer(s). Until such approval or such written opinion is obtained, the Buyer(s)
shall not be issued in the aggregate shares of Common Stock upon conversion of
the Debentures in an amount greater than the product of (i) the Exchange Cap as
of the issuance date multiplied by (ii) the quotient of (1) the initial
principal amount of the Convertible Debenture divided by (2) the initial
principal amount of all other shares and debentures issued pursuant to this
Agreement (the “Exchange Cap Allocation”). In the event that any Buyer shall
sell or otherwise transfer any of such Buyer’s Convertible Debentures, the
transferee shall be allocated a pro rata portion of such Buyer’s Exchange Cap
Allocation with respect to such portion of such Convertible Debentures so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee.

 

8. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Securities to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of any Buyer, the amounts withheld pursuant to
Section 6(d)) for the Convertible Debentures being purchased by such Buyer at
the Closing by wire transfer of immediately available funds in accordance with
the Closing Statement.

 

(c) The representations and warranties of each such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

9. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase Securities at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(a) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents to which it is a party and the Company shall have duly
executed and delivered to such Buyer such aggregate amount of Securities as is
set forth opposite such Buyer’s name in column (b) of the Schedule of Buyers for
the Closing.

 

(b) Such Buyer shall have received the opinion of the Company’s counsel, dated
as of the Closing Date, in the form reasonably acceptable to such Buyer.

 

 14 

 

 

(c) Each and every representation and warranty of the Company shall be true and
correct in all material respects (other than representations and warranties
qualified by materiality, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though originally made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date, as set forth in section 4 and 5.

 

(d) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Trading Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Trading Market from trading on the Trading
Market.

 

(e) The Company shall have obtained all governmental, regulatory or third-party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Trading Market, if any.

 

(f) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

(g) From the date hereof to the Closing Date, no event or series of events shall
have occurred that has resulted in or would reasonably be expected to result in
a Material Adverse Effect.

 

(h) Within one (1) Trading Day of the Closing Date, the Company shall have filed
a Prospectus Supplement covering the Shares.

 

(i) Such Buyer shall have received a letter, duly executed by an officer of the
Company, setting forth the wire amounts of each Buyer and the wire transfer
instructions of the Company (the “Closing Statement”).

 

(j) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and (ii) at any time prior
to the Closing Date, trading in securities generally as reported by Bloomberg
L.P. shall not have been suspended or limited, or minimum prices shall not have
been established on securities whose trades are reported by such service, or on
the Trading Market, nor shall a banking moratorium have been declared either by
the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Buyer, makes it impracticable or inadvisable to purchase the
Securities at the Closing.

 

10. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 10 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Securities shall be
applicable only to such Buyer providing such written notice, provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse such Buyer for the expenses described herein. Nothing
contained in this Section 10 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of Termination
resulting from a breach by any such Buyer, the Company shall be relieved of its
obligation to pay the balance of the Fees which have not previously been paid.

 

 15 

 

 

11. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 

(e) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing by
letter and email and will be deemed to have been delivered: upon the later of
(A) either (i) receipt, when delivered personally or (ii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same and
(B) receipt, when sent by electronic mail. The addresses and e-mail addresses
for such communications shall be:

 

 16 

 

 

If to the Company, to: Taronis Technologies, Inc.  

11885 44th Street North

Clearwater, Florida 33762

Attention: Tyler B. Wilson, Esq.

Email: tylerwilson@taronistech.com

  If to a Buyer, to its address, e-mail address and facsimile number set forth
on the Schedule of Buyers, with copies to such Buyer’s representatives as set
forth on the Schedule of Buyers,     With copy to:

David Gonzalez, Esq.

c/o Yorkville Advisors Global, LP

1012 Springfield Avenue

Mountainside, NJ 07092

Email: legal@yorkvilleadvisors.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party hereto.

 

(g) Indemnification.

 

(i) In consideration of each Buyer(s) execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each of their
stockholders, partners, members, officers, directors, employees and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company or any Subsidiary contained in any of the Transaction Documents or (iii)
any cause of action, suit, proceeding or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) or which otherwise involves
such Indemnitee, in each instance that arises out of or results from (A) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (B) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, or
(C) any disclosure properly made by such Buyer pursuant to Section 6(f). To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

 17 

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 11(g) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 11(g), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually reasonably satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the reasonable fees and expenses of such counsel to be paid by the
Company if: (A) the Company has agreed in writing to pay such fees and expenses;
(B) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (C) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 11(g), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 11(g) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within thirty (30) days after bills supporting the Indemnified
Liabilities are received by the Company.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

 18 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:   TARONIS TECHNOLOGIES, INC.       By: /s/ Scott Mahoney   Name:
Scott Mahoney   Title: Chief Executive Officer

 

 19 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: YA II PN, LTD

 

By: Yorkville Advisors Global, LP   Its: Investment Manager         By:
Yorkville Advisors Global II, LLC   Its: General Partner         By: /s/ Matt
Beckman   Name: Matt Beckman   Title: Member  

 



Email Address of Authorized Signatory:

 

 

Facsimile Number of Authorized Signatory:

 

Address for Notice to Purchaser:

 

 



Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

DWAC for Shares:    

 

Subscription Amount: $ $500,000  

 

Shares: 1,086,957  

 

Convertible Debentures $1,500,000  

 

EIN:    

 

 20 

 

 

EXHIBIT A

SCHEDULE OF BUYERS

 

(a)  (b)   (c)   (d)   (e)  Buyer  Share Subscription Amount   Convertible
Debenture Subscription Amount  

Convertible Debenture

Purchase Price

(95% of Face Value)

  

 

 

Total Proceeds to Company

                    YA II PN, Ltd.                     1012 Springfield Avenue 
$500,000   $1,500,000.00   $1,425,000.00   $1,925,000.00  Mountainside, NJ
07092                     Email: Legal@yorkvilleadvisors.com                    
                      Legal Representative’s Address and E-Mail Address      
              David Gonzalez, Esq.                     1012 Springfield Avenue 
                   Mountainside, NJ 07092                     Email:
Legal@yorkvilleadvisors.com                    

 

 21 

 

 

EXHIBIT B

CONVERTIBLE DEBENTURE

 

 22 

 

 